 


110 HRES 890 IH: Congratulating the Carroll College Fighting Saints football team for winning the 2007 NAIA National Championship.
U.S. House of Representatives
2007-12-18
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
IV 
110th CONGRESS 
1st Session 
H. RES. 890 
IN THE HOUSE OF REPRESENTATIVES 
 
December 18, 2007 
Mr. Rehberg submitted the following resolution; which was referred to the Committee on Education and Labor 
 
RESOLUTION 
Congratulating the Carroll College Fighting Saints football team for winning the 2007 NAIA National Championship. 
 
 
Whereas on December 15, 2007, the Carroll College Fighting Saints football team defeated the Sioux Falls Cougars by a score of 17 to 9 to win the National Association of Intercollegiate Athletics (NAIA) National Championship; 
Whereas the Fighting Saints earned their way to the Championship Game with a perfect regular season record of 11 and 0 making this their third undefeated season in 5 years; 
Whereas the Fighting Saints defeated Black Hills State University by a score of 34 to 0 in the first round of the NAIA playoffs; 
Whereas the Fighting Saints defeated Morningside by a score of 27 to 16 in the quarterfinal round of the NAIA playoffs; 
Whereas the Fighting Saints defeated Saint Francis by a score of 23 to 7 in the semifinal round of the NAIA playoffs; 
Whereas the Fighting Saints defense shut out opponents 5 times including once in the playoffs and held opponents to an average of only 5.1 points per game, the fewest points allowed in college football; 
Whereas the Fighting Saints offense scored an average of 26.4 points per game scoring with a well balanced running and passing game; 
Whereas Quarterback John Barnett was selected as the conference Most Valuable Offensive Player and Owen Koeppen was selected as the conference Most Valuable Defensive Player; 
Whereas Owen Koeppen was named first team All-American; 
Whereas Carroll College had 17 players named to the All-Conference teams; 
Whereas Carroll College’s First Team All-Conference players are John Barnett, Travis Browne, Marshall McEwen, Bryson Pelc, Marcus Miller, Owen Koeppen, Brandon Day, Zach Richardson, Nick Milodragovich, Phil Lenoue, Mike Paffhausen, and Zach Thiry; 
Whereas Carroll College’s Second Team All-Conference players are Sean Herrin, Scott Holbrook, Bryan Camino, Mac Gordon, and Marcus Miller; 
Whereas this is the fifth National Championship that Carroll College has earned in the last 6 years; 
Whereas Coach Mike Van Diest was selected as the conference Coach of the Year; and 
Whereas the Carroll College Fighting Saints are building on a 15-game winning streak, the longest in college football: Now, therefore, be it  
 
That the United States House of Representatives— 
(1)congratulates the Carroll College Fighting Saints football team, including— 
(A)seniors Cody Zimmerman, Marcus Miller, John Barnett, Nick Milodragovich, Boyd Whetzel, James Byrd, T.J. Lehman, Ellis Beckwith, Nick Gilchrist, Phil Lenoue, Bryson Pelc, Scott Holbrook, Bryan Camino, David Whitmoyer, Dan Lovin, Will Hamilton, and Ron Baze; 
(B)Gabe Le and Owen Koeppen who were selected as the offensive and defensive players of the championship game; 
(C)head coach Mike Van Diest and assistant coaches Nick Howlett, Jim Hogan, Mark Lenhardt, Jarrod Wirt, Gary Cooper, Jed Thomas, Nick Hammond, Tyler Emmert, and Tim LeRoy; 
(D)Dr. Thomas Trebon, Carroll College President, and Athletic Director Bruce Parker; and 
(E)the loyal fans, the Carroll Crazies; and 
(2)directs the Clerk of the House of Representatives to transmit an enrolled copy of this resolution for display to the 2007 Carroll College football team, the Carroll College Athletics Department, and the President of Carroll College. 
 
